Citation Nr: 1547832	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-16 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent for a psychiatric disability (depression and bipolar disorder).

2.  Entitlement to a rating higher than 30 percent for Crohn's disease.

3.  Entitlement to an effective date earlier than January 25, 2011, for the award of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from December 1999 to December 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2010 and September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia and Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.

In June 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing.  A transcript of this hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  At his June 2015 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the issues of entitlement to an initial rating higher than 70 percent for a psychiatric disability and a rating higher than 30 percent for Crohn's disease. 

2.  On April 29, 2011, the Veteran filed a claim for TDIU.

3.  It is factually ascertainable that the Veteran's service-connected disabilities precluded substantially gainful employment on April 29, 2010.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to an initial rating higher than 70 percent for a psychiatric disability and a rating higher than 30 percent for Crohn's disease, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Criteria for an effective date of April 29, 2010, but no earlier, for the award of a TDIU rating have been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, at the June 2015 hearing, the Veteran withdrew the claims of entitlement to an initial rating higher than 70 percent for a psychiatric disability and a rating higher than 30 percent for Crohn's disease.  See, T. at 2.  Hence, there remain no allegations of errors of fact or law.

II. Earlier Effective Date

Generally, the effective date of an award will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  TDIU is considered a claim for increased evaluation, and for such claims, an effective date of the earliest date on which factual entitlement to the benefit sought is shown is allowable, if the claim is received within one year from factual entitlement.  38 C.F.R. § 3.400(o)(2); Hurd v. West, 13 Vet. App. 449 (2000).

The Veteran filed a formal claim for TDIU was received by the RO on April 29, 2011.  From October 13, 2009, the Veteran's combined disability rating was 80% for a service-connected psychiatric disorder and Crohn's disease.  Accordingly, at that time he met the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).

In September 2013, the RO granted entitlement to TDIU effective January 25, 2011, based on the evidence of record.  The RO explained that if additional information was provided he may be entitled to an earlier effective date, noting that his last employer failed to complete VA Form 21-4192, Request for Employment Information, and that he failed to provide the address of his last two or three employers.

The evidence of record includes a November 2012 statement from the Veteran indicating that he was last employed in 2010 due to his service-connected disabilities.  A September 2010 VA mental disorders examination indicated that he had not worked since January 2009 due to anxiety and his inability to cope with stress.

In June 2015, the Veteran testified that he had not worked since January 2010 due to his service-connected disabilities.  At that hearing, the undersigned VLJ noted that the Veteran filed his TDIU claim on April 29, 2011 and asked him if the assignment of an earlier effective date of April 29, 2010, for the award of TDIU would be a full grant of the claim.  The Veteran responded in the affirmative. 

Accordingly, given the facts noted above and resolving all reasonable doubt in the Veteran's, the Board finds that the effective date for the award of TDIU should be April 29, 2010, the date on which it was factually ascertainable that the Veteran's service-connected disabilities precluded substantially gainful employment.
ORDER

The issue of entitlement to an initial rating higher than 70 percent for a psychiatric disability and a rating higher than 30 percent for Crohn's disease, are dismissed.

An effective date of April 29, 2010, but not earlier, for the award of a total disability rating based on individual unemployability due to service-connected disabilities is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


